
	
		II
		111th CONGRESS
		2d Session
		S. 2958
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide funding and incentives for caregiver support
		  and long-term care assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Caregiver Assistance and Relief Effort
			 Act of 2010 or as the CARE Act of 2010.
		2.Increased
			 funding for national family caregiver support program
			(a)In
			 GeneralSection 303(e)(2) of the Older Americans Act of 1965 (42 U.S.C.
			 3023(e)) is amended by striking $187,000,000 for fiscal year
			 2011 and inserting $250,000,000 for each of fiscal year 2011
			 through 2014.
			(b)Native
			 AmericansSection 643(2) of the Older Americans Act of 1965 (42 U.S.C.
			 3057n(2)) is amended by striking $7,900,000 for fiscal year 2011
			 and inserting $10,000,000 for each of fiscal years 2011 through
			 2014..
			3.Credit for
			 taxpayers with long-term care needs
			(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36A the following new section:
				
					36B.Credit for
				taxpayers with long-term care needs
						(a)Allowance of
				Credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount multiplied by the number of applicable individuals with respect to whom
				the taxpayer is an eligible caregiver for the taxable year.
							(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount shall
				be determined in accordance with the following table:
								
									
										
											2010$2,500
											
											 2011$2,750
											
											 2012 or thereafter$3,000.
											
										
									
								
							(b)Limitation
				Based on Adjusted Gross Income
							(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
							(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means $75,000 (twice such amount in the case of joint
				return).
							(3)IndexingIn
				the case of any taxable year beginning in a calendar year after 2010, the
				$75,000 amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
								(A)such dollar
				amount, and
								(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting
				2009 for 1996 in subclause (II) thereof.
								If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section—
							(1)Applicable
				individual
								(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the
				Social Security Act) as being an
				individual with long-term care needs described in subparagraph (B) for a
				period—
									(i)which is at least
				180 consecutive days, and
									(ii)a portion of
				which occurs within the taxable year.
									Such
				term shall not include any individual otherwise meeting the requirements of the
				preceding sentence unless within the 391/2 month period
				ending on such due date (or such other period as the Secretary prescribes) a
				physician (as so defined) has certified that such individual meets such
				requirements.(B)Individuals
				with long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
									(i)The individual is
				at least 18 years of age and—
										(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity, or
										(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to perform at least 1
				activity of daily living (as so defined) or to the extent provided in
				regulations prescribed by the Secretary (in consultation with the Secretary of
				Health and Human Services), is unable to engage in age appropriate
				activities.
										(ii)The individual
				is at least 6 but not 18 years of age and—
										(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity,
										(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to perform at least 1
				activity of daily living (as so defined) or to the extent provided in
				regulations prescribed by the Secretary (in consultation with the Secretary of
				Health and Human Services), is unable to engage in age appropriate
				activities,
										(III)has a level of
				disability similar to the level of disability described in subclause (I) (as
				determined under regulations promulgated by the Secretary), or
										(IV)has a complex
				medical condition (as defined by the Secretary) that requires medical
				management and coordination of care.
										(iii)The individual
				is at least 2 but not 6 years of age and—
										(I)is unable due to
				a loss of functional capacity to perform (without substantial assistance from
				another individual) at least 2 of the following activities: eating,
				transferring, or mobility,
										(II)has a level of
				disability similar to the level of disability described in subclause (I) (as
				determined under regulations promulgated by the Secretary), or
										(III)has a complex
				medical condition (as defined by the Secretary) that requires medical
				management and coordination of care.
										(iv)The individual
				is under 2 years of age and—
										(I)requires specific
				durable medical equipment by reason of a severe health condition or requires a
				skilled practitioner trained to address the individual’s condition to be
				available if the individual’s parents or guardians are absent,
										(II)has a level of
				disability similar to the level of disability described in subclause (I) (as
				determined under regulations promulgated by the Secretary), or
										(III)has a complex
				medical condition (as defined by the Secretary) that requires medical
				management and coordination of care.
										(v)The individual
				has 5 or more chronic conditions (as defined in subparagraph (C)) and is unable
				to perform (without substantial assistance from another individual) at least 1
				activity of daily living (as so defined) due to a loss of functional
				capacity.
									(C)Chronic
				conditionFor purposes of this paragraph, the term chronic
				condition means a condition that lasts for at least 6 consecutive months
				and requires ongoing medical care.
								(2)Eligible
				caregiverA taxpayer shall be treated as an eligible caregiver
				for any taxable year with respect to the taxpayer and the taxpayer’s spouse and
				dependents. A taxpayer shall not be treated as an eligible caregiver with
				respect to himself for any taxable year beginning in any calendar year if any
				other person is an eligible caregiver with respect to the taxpayer for a
				taxable year which begins in such calendar year.
							(d)Identification
				RequirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
						(e)Taxable Year
				Must Be Full Taxable YearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12
				months.
						.
			(b)Conforming
			 Amendments
				(1)Section
			 6213(g)(2) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (O), by striking the period at
			 the end of subparagraph (P) and inserting , and, and by
			 inserting after subparagraph (P) the following new subparagraph:
					
						(Q)an omission of a
				correct TIN or physician identification required under section 36B(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
						.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting before the item relating to section 37 the following new
			 item:
					
						
							Sec. 36B. Credit for taxpayers with
				long-term care
				needs.
						
						.
				(3)Section
			 1324(b)(2) of title 31, United States Code, is amended by inserting
			 36B, after section 36A,.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Treatment of
			 premiums on qualified long-term care insurance contracts
			(a)In
			 GeneralPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Premiums on
				qualified long-term care insurance contracts
						(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of the amount of
				eligible long-term care premiums (as defined in section 213(d)(10)) paid during
				the taxable year for coverage for the taxpayer and the taxpayer’s spouse and
				dependents under a qualified long-term care insurance contract (as defined in
				section 7702B(b)).
						(b)Applicable
				PercentageFor purposes of subsection (a)—
							(1)In
				generalExcept as otherwise provided in this subsection, the
				applicable percentage shall be determined in accordance with the following
				table based on the number of years of continuous coverage (as of the close of
				the taxable year) of the individual under any qualified long-term care
				insurance contracts (as defined in section 7702B(b)):
								
									
										
											If the number of years
						ofThe applicable
											
											 continuous coverage is—percentage is—
											
										
										
											Less than
						160
											
											At least 1 but
						less than 270
											
											At least 2 but
						less than 380
											
											At least 3 but
						less than 490
											
											At least
						4100.
											
										
									
								
							(2)Special rules
				for individuals who have attained age 55In the case of an
				individual who has attained age 55 as of the close of the taxable year, the
				following table shall be substituted for the table in paragraph (1):
								
									
										
											If the number of years
						ofThe applicable
											
											 continuous coverage is—percentage is—
											
										
										
											Less than
						170
											
											At least 1 but
						less than 285
											
											At least
						2100.
											
										
									
								
							(3)Only coverage
				after 2009 taken into accountOnly coverage for periods after
				December 31, 2009, shall be taken into account under this subsection.
							(4)Continuous
				coverageAn individual shall not fail to be treated as having
				continuous coverage if the aggregate breaks in coverage during any 1-year
				period are less than 60 days.
							(c)Coordination
				With Other DeductionsAny amount paid by a taxpayer for any
				qualified long-term care insurance contract to which subsection (a) applies
				shall not be taken into account in computing the amount allowable to the
				taxpayer as a deduction under section 162(l) or
				213(a).
						.
			(b)Conforming
			 Amendments
				(1)Section 62(a) of
			 the Internal Revenue Code of 1986 is amended by inserting before the last
			 sentence the following new paragraph:
					
						(22)Premiums on
				qualified long-term care insurance contractsThe deduction
				allowed by section
				224.
						.
				(2)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 redesignating the item relating to section 224 as an item relating to section
			 225 and by inserting before such item the following new item:
					
						
							Sec. 224. Premiums on qualified long-term
				care insurance
				contracts.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			5.Additional
			 consumer protections for long-term care insurance
			(a)Additional
			 Protections Applicable to Long-Term Care InsuranceSubparagraphs
			 (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986
			 (relating to requirements of model regulation and Act) are amended to read as
			 follows:
				
					(A)In
				generalThe requirements of this paragraph are met with respect
				to any contract if such contract meets—
						(i)Model
				regulationThe following requirements of the model
				regulation:
							(I)Section 6A
				(relating to guaranteed renewal or noncancellability), other than paragraph (5)
				thereof, and the requirements of section 6B of the model Act relating to such
				section 6A.
							(II)Section 6B
				(relating to prohibitions on limitations and exclusions) other than paragraph
				(7) thereof.
							(III)Section 6C
				(relating to extension of benefits).
							(IV)Section 6D
				(relating to continuation or conversion of coverage).
							(V)Section 6E
				(relating to discontinuance and replacement of policies).
							(VI)Section 7
				(relating to unintentional lapse).
							(VII)Section 8
				(relating to disclosure), other than sections 8F, 8G, 8H, and 8I
				thereof.
							(VIII)Section 11
				(relating to prohibitions against post-claims underwriting).
							(IX)Section 12
				(relating to minimum standards).
							(X)Section 13
				(relating to requirement to offer inflation protection).
							(XI)Section 25
				(relating to prohibition against preexisting conditions and probationary
				periods in replacement policies or certificates).
							(XII)The provisions
				of section 26 relating to contingent nonforfeiture benefits, if the
				policyholder declines the offer of a nonforfeiture provision described in
				paragraph (4).
							(ii)Model
				actThe following requirements of the model Act:
							(I)Section 6C
				(relating to preexisting conditions).
							(II)Section 6D
				(relating to prior hospitalization).
							(III)The provisions
				of section 8 relating to contingent nonforfeiture benefits, if the policyholder
				declines the offer of a nonforfeiture provision described in paragraph
				(4).
							(B)DefinitionsFor
				purposes of this paragraph—
						(i)Model
				provisionsThe terms model regulation and
				model Act mean the long-term care insurance model regulation, and
				the long-term care insurance model Act, respectively, promulgated by the
				National Association of Insurance Commissioners (as adopted as of October
				2000).
						(ii)CoordinationAny
				provision of the model regulation or model Act listed under clause (i) or (ii)
				of subparagraph (A) shall be treated as including any other provision of such
				regulation or Act necessary to implement the provision.
						(iii)DeterminationFor
				purposes of this section and section 4980C, the determination of whether any
				requirement of a model regulation or the model Act has been met shall be made
				by the
				Secretary.
						.
			(b)Excise
			 TaxParagraph (1) of section 4980C(c) of the Internal Revenue
			 Code of 1986 (relating to requirements of model provisions) is amended to read
			 as follows:
				
					(1)Requirements of
				model provisions
						(A)Model
				regulationThe following requirements of the model regulation
				must be met:
							(i)Section 9
				(relating to required disclosure of rating practices to consumer).
							(ii)Section 14
				(relating to application forms and replacement coverage).
							(iii)Section 15
				(relating to reporting requirements).
							(iv)Section 22
				(relating to filing requirements for marketing).
							(v)Section 23
				(relating to standards for marketing), including inaccurate completion of
				medical histories, other than paragraphs (1), (6), and (9) of section
				23C.
							(vi)Section 24
				(relating to suitability).
							(vii)Section 29
				(relating to standard format outline of coverage).
							(viii)Section 30
				(relating to requirement to deliver shopper’s guide).
							The
				requirements referred to in clause (vi) shall not include those portions of the
				personal worksheet described in appendix B relating to consumer protection
				requirements not imposed by section 4980C or 7702B.(B)Model
				actThe following requirements of the model Act must be
				met:
							(i)Section 6F
				(relating to right to return).
							(ii)Section 6G
				(relating to outline of coverage).
							(iii)Section 6H
				(relating to requirements for certificates under group plans).
							(iv)Section 6J
				(relating to policy summary).
							(v)Section 6K
				(relating to monthly reports on accelerated death benefits).
							(vi)Section 7
				(relating to incontestability period).
							(C)DefinitionsFor
				purposes of this paragraph, the terms model regulation and
				model Act have the meanings given such terms by section
				7702B(g)(2)(B).
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to policies
			 issued more than 1 year after the date of the enactment of this Act.
			
